DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (JP 2014-004552 A, hereafter ‘552, with machine translation).
	Claims 1 and 3: Yokota ‘552 teaches a method for forming a multilayer coating film (abstract, claim 1, [0001]) comprising:
	applying a first base coating, which corresponds to the claimed base paint, to a substrate (claim 1, [0011]);
	applying a second base coating, which corresponds to the claimed effect pigment dispersion, to the first base coating (claim 1, [0011]), where the second base coating can have a thickness of 0.1 to 6 µm (claim 1, [0011]);
	applying a clear coat paint to the second base coating (claim 1, [0011]); and
	heating the first base coating, second base coating, and clear coat paint to simultaneously cure the three films (claim 1, [0011]),
	wherein the second base coating comprises an aluminum flake pigment ([0072], [0177], [0178]), titanium oxide particles ([0072], [0177], [0178]), an acrylic resin with hydroxyl groups ([0011], [0130]) and water ([0011]).
 
With respect to claim 1, Yokota ‘552 does not explicitly teach that the thickness of the effect pigment dispersion film is 0.01 to 5 µm.
	However, the claimed thickness range of 0.01 to 5 µm is obvious over the thickness range of 0.1 to 6 µm taught by Yokota ‘552 because they overlap. See MPEP 2144.05.

	Claim 2: Yokota ‘552 teaches that the aluminum flake pigment can be a vapor deposited aluminum flake pigment ([0072]).
	Claim 4: Yokota ‘552 teaches that the effect pigment dispersion can further comprise a surface conditioner, which corresponds to the claimed surface adjusting agent ([0186]).
	Claim 5: Yokota ‘552 teaches that the effect pigment dispersion can further comprise a thickener, which corresponds to the claimed rheology control agent ([0186]).
	Claim 6: Yokota ‘552 teaches that the solids content of the effect pigment dispersion can be adjusted to 2 to 15 mass% ([0125]).
Claim 7: Yokota ‘552 teaches that the clear coat paint can be a two-component coating comprising a hydroxy-containing resin and a polyisocyanate compound ([0199]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota ‘552 as applied to claim 1 above, and further in view of Kato et al. (U.S. Patent Application Publication 2016/0256893, hereafter ‘893).
	Yokota ‘552 teaches the limitations of claim 1, as discussed above. With respect to claim 8, Yokota ‘552 does not explicitly teach that the lightness L*15 is within the range of 100 to 150 or that the L*110 is within the range of 50 to 90.
	Kato ‘893 teaches a method of making a multilayer coating film (abstract). Kato ‘893 teaches that the light reflected at different viewing angles affects the brightness of the colors ([0015]). Both Kato ‘893 and Yokota ‘552 teach methods of making a multilayer coating film (‘552, abstract, claim 1; ‘893, abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713